OMB APPROVAL OMB Number: 3235-0582 Expires:January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 7500 Old Georgetown Road, Suite 700Bethesda, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC 7500 Old Georgetown Road, Suite 700Bethesda, Maryland 20814 (Name and address of agent for service) Registrant's telephone number, including area code: (301) 650-0059 Date of fiscal year end:September 30 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Profit Funds Investment Trust By (Signature and Title)* /s/ Eugene A. Profit Eugene A. Profit, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT PROXY VOTING RECORD 7/1/2012 - 6/30/2013 THE PROFIT FUND Meeting Vote Vote For/Against Company Name Ticker CUSIP Date Proposal Proponent Cast Instruction Management The Coca-Cola Company KO 7/10/2012 Approve Stock Split Management Yes For For NIKE, Inc. NKE 9/20/2012 Elect Director Alan B. Graf, Jr. Management Yes For For Elect Director John C. Lechleiter Management Yes For For Elect Director Phyllis M. Wise Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Increase Authorized Common Stock Management Yes For For Amend Executive Incentive Bonus Plan Management Yes For For Ratify Auditors Management Yes For For Report on Political Contributions Share Holder Yes For Against FedEx Corporation FDX 31428X106 9/24/2012 Elect Director James L. Barksdale Management Yes For For Elect Director John A. Edwardson Management Yes For For Elect Director Shirley Ann Jackson Management Yes For For Elect Director Steven R. Loranger Management Yes For For Elect Director Gary W. Loveman Management Yes For For Elect Director R. Brad Martin Management Yes For For Elect Director Joshua Cooper Ramo Management Yes For For Elect Director Susan C. Schwab Management Yes For For Elect Director Frederick W. Smith Management Yes For For Elect Director Joshua I. Smith Management Yes For For Elect Director David P. Steiner Management Yes For For Elect Director Paul S. Walsh Management Yes Against Against Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Require Independent Board Chairman Share Holder Yes For Against Report on Political Contributions Share Holder Yes For Against Oracle Corporation ORCL 68389X105 11/7/2012 Elect Director Jeffrey S. Berg Management Yes For For Elect Director H. Raymond Bingham Management Yes For For Elect Director Michael J. Boskin Management Yes For For Elect Director Safra A. Catz Management Yes For For Elect Director Bruce R. Chizen Management Yes Withhold Against Elect Director George H. Conrades Management Yes Withhold Against Elect Director Lawrence J. Ellison Management Yes For For Elect Director Hector Garcia-Molina Management Yes For For Elect Director Jeffrey O. Henley Management Yes For For Elect Director Mark V. Hurd Management Yes For For Elect Director Donald L. Lucas Management Yes For For Elect Director Naomi O. Seligman Management Yes Withhold Against Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Amend Non-Employee Director Stock Option Plan Management Yes For For Ratify Auditors Management Yes For For Adopt Multiple Performance Metrics Under Executive Incentive Plans Share Holder Yes For Against Require Independent Board Chairman Share Holder Yes For Against Adopt Retention Ratio for Executives/Directors Share Holder Yes For Against Pro-rata Vesting of Equity Awards Share Holder Yes For Against Western Digital Corporation WDC 11/8/2012 Elect Director Kathleen A. Cote Management Yes For For Elect Director John F. Coyne Management Yes For For Elect Director Henry T. DeNero Management Yes For For Elect Director William L. Kimsey Management Yes For For Elect Director Michael D. Lambert Management Yes For For Elect Director Len J. Lauer Management Yes For For Elect Director Matthew E. Massengill Management Yes For For Elect Director Roger H. Moore Management Yes For For Elect Director Kensuke Oka Management Yes For For Elect Director Thomas E. Pardun Management Yes For For Elect Director Arif Shakeel Management Yes For For Elect Director Masahiro Yamamura Management Yes For For Amend Omnibus Stock Plan Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Automatic Data Processing, Inc. ADP 11/13/2012 Elect Director Ellen R. Alemany Management Yes For For Elect Director Gregory D. Brenneman Management Yes For For Elect Director Leslie A. Brun Management Yes For For Elect Director Richard T. Clark Management Yes For For Elect Director Eric C. Fast Management Yes For For Elect Director Linda R. Gooden Management Yes For For Elect Director R. Glenn Hubbard Management Yes For For Elect Director John P. Jones Management Yes For For Elect Director Carlos A. Rodriguez Management Yes For For Elect Director Enrique T. Salem Management Yes For For Elect Director Gregory L. Summe Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Microsoft Corporation MSFT 11/28/2012 Elect Director Steven A. Ballmer Management Yes For For Elect Director Dina Dublon Management Yes For For Elect Director William H. Gates, III Management Yes For For Elect Director Maria M. Klawe Management Yes For For Elect Director Stephen J. Luczo Management Yes For For Elect Director David F. Marquardt Management Yes For For Elect Director Charles H. Noski Management Yes For For Elect Director Helmut Panke Management Yes For For Elect Director John W. Thompson Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Approve Qualified Employee Stock Purchase Plan Management Yes For For Ratify Auditors Management Yes For For Provide for Cumulative Voting Share Holder Yes For Against Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect Director Benjamin S. Carson, Sr. Management Yes For For Elect Director William H. Gates Management Yes For For Elect Director Hamilton E. James Management Yes For For Elect Director W. Craig Jelinek Management Yes For For Elect Director Jill S. Ruckelshaus Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Declassify the Board of Directors Share Holder Yes For Against Visa Inc. V 92826C839 1/30/2013 Elect Director Gary P. Coughlan Management Yes For For Elect Director Mary B. Cranston Management Yes For For Elect Director Francisco Javier Fernandez-Carbajal Management Yes For For Elect Director Robert W. Matschullat Management Yes For For Elect Director Cathy E. Minehan Management Yes For For Elect Director Suzanne Nora Johnson Management Yes For For Elect Director David J. Pang Management Yes For For Elect Director Joseph W. Saunders Management Yes For For Elect Director Charles W. Scharf Management Yes For For Elect Director William S. Shanahan Management Yes For For Elect Director John A. Swainson Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Report on Lobbying Payments and Policy Share Holder Yes For Against Apple Inc. AAPL 2/27/2013 Elect Director William Campbell Management Yes For For Elect Director Timothy Cook Management Yes For For Elect Director Millard Drexler Management Yes For For Elect Director Al Gore Management Yes For For Elect Director Robert Iger Management Yes For For Elect Director Andrea Jung Management Yes For For Elect Director Arthur Levinson Management Yes For For Elect Director Ronald Sugar Management Yes For For Amend Articles of Incorporation Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Stock Retention/Holding Period Share Holder Yes For Against Establish Board Committee on Human Rights Share Holder Yes Against For QUALCOMM Incorporated QCOM 3/5/2013 Elect Director Barbara T. Alexander Management Yes For For Elect Director Donald G. Cruickshank Management Yes For For Elect Director Raymond V. Dittamore Management Yes For For Elect Director Susan Hockfield Management Yes For For Elect Director Thomas W. Horton Management Yes For For Elect Director Paul E. Jacobs Management Yes For For Elect Director Sherry Lansing Management Yes For For Elect Director Duane A. Nelles Management Yes For For Elect Director Francisco Ros Management Yes For For Elect Director Brent Scowcroft Management Yes For For Elect Director Marc I. Stern Management Yes For For Amend Omnibus Stock Plan Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Franklin Resources, Inc. BEN 3/13/2013 Elect Director Samuel H. Armacost Management Yes For For Elect Director Peter K. Barker Management Yes For For Elect Director Charles Crocker Management Yes For For Elect Director Charles B. Johnson Management Yes For For Elect Director Gregory E. Johnson Management Yes For For Elect Director Rupert H. Johnson, Jr. Management Yes For For Elect Director Mark C. Pigott Management Yes For For Elect Director Chutta Ratnathicam Management Yes For For Elect Director Laura Stein Management Yes For For Elect Director Anne M. Tatlock Management Yes For For Elect Director Geoffrey Y. Yang Management Yes For For Ratify Auditors Management Yes For For Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Share Holder Yes Against For Whole Foods Market, Inc. WFM 3/15/2013 Elect Director John Elstrott Management Yes For For Elect Director Gabrielle Greene Management Yes For For Elect Director Shahid 'Hass' Hassan Management Yes For For Elect Director Stephanie Kugelman Management Yes For For Elect Director John Mackey Management Yes For For Elect Director Walter Robb Management Yes For For Elect Director Jonathan Seiffer Management Yes For For Elect Director Morris 'Mo' Siegel Management Yes For For Elect Director Jonathan Sokoloff Management Yes For For Elect Director Ralph Sorenson Management Yes For For Elect Director William 'Kip' Tindell, III Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Report on Adopting Extended Producer Responsibility Policy Share Holder Yes Against For Require Independent Board Chairman Share Holder Yes Against For The Cooper Companies, Inc. COO 3/21/2013 Elect Director A. Thomas Bender Management Yes For For Elect Director Michael H. Kalkstein Management Yes For For Elect Director Jody S. Lindell Management Yes For For Elect Director Gary S. Petersmeyer Management Yes For For Elect Director Donald Press Management Yes For For Elect Director Steven Rosenberg Management Yes For For Elect Director Allan E. Rubenstein Management Yes For For Elect Director Robert S. Weiss Management Yes For For Elect Director Stanley Zinberg Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For eBay Inc. EBAY 4/18/2013 Elect Director David M. Moffett Management Yes For For Elect Director Richard T. Schlosberg, III Management Yes For For Elect Director Thomas J. Tierney Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Report on Lobbying Payments and Policy Share Holder Yes For Against Report on Privacy and Data Security Share Holder Yes Against For Ratify Auditors Management Yes For For Wells Fargo & Company WFC 4/23/2013 Elect Director John D. Baker, II Management Yes For For Elect Director Elaine L. Chao Management Yes For For Elect Director John S. Chen Management Yes For For Elect Director Lloyd H. Dean Management Yes For For Elect Director Susan E. Engel Management Yes For For Elect Director Enrique Hernandez, Jr. Management Yes For For Elect Director Donald M. James Management Yes For For Elect Director Cynthia H. Milligan Management Yes For For Elect Director Federico F. Pena Management Yes For For Elect Director Howard V. Richardson Management Yes For For Elect Director Judith M. Runstad Management Yes For For Elect Director Stephen W. Sanger Management Yes For For Elect Director John G. Stumpf Management Yes For For Elect Director Susan G. Swenson Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Ratify Auditors Management Yes For For Require Independent Board Chairman Share Holder Yes Against For Report on Lobbying Payments and Policy Share Holder Yes Against For Review Fair Housing and Fair Lending Compliance Share Holder Yes For Against E. I. DU PONT DE NEMOURS AND COMPANY DD 4/24/2013 Elect Director Lamberto Andreotti Management Yes For For Elect Director Richard H. Brown Management Yes For For Elect Director Robert A. Brown Management Yes For For Elect Director Bertrand P. Collomb Management Yes For For Elect Director Curtis J. Crawford Management Yes For For Elect Director Alexander M. Cutler Management Yes For For Elect Director Eleuthere I. Du Pont Management Yes For For Elect Director Marillyn A. Hewson Management Yes For For Elect Director Lois D. Juliber Management Yes For For Elect Director Ellen J. Kullman Management Yes For For Elect Director Lee M. Thomas Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Require Independent Board Chairman Share Holder Yes For Against Report on Lobbying Payments and Policy Share Holder Yes For Against Report on Genetically Engineered Seed Share Holder Yes Against For Report on Pay Disparity Share Holder Yes Against For General Electric Company GE 4/24/2013 Elect Director W. Geoffrey Beattie Management Yes For For Elect Director John J. Brennan Management Yes For For Elect Director James I. Cash, Jr. Management Yes For For Elect Director Francisco D'Souza Management Yes For For Elect Director Marijn E. Dekkers Management Yes For For Elect Director Ann M. Fudge Management Yes For For Elect Director Susan Hockfield Management Yes For For Elect Director Jeffrey R. Immelt Management Yes For For Elect Director Andrea Jung Management Yes For For Elect Director Robert W. Lane Management Yes For For Elect Director Ralph S. Larsen Management Yes For For Elect Director Rochelle B. Lazarus Management Yes For For Elect Director James J. Mulva Management Yes For For Elect Director Mary L. Schapiro Management Yes For For Elect Director Robert J. Swieringa Management Yes For For Elect Director James S. Tisch Management Yes For For Elect Director Douglas A. Warner, III Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Cessation of All Stock Options and Bonuses Share Holder Yes Against For Establish Term Limits for Directors Share Holder Yes Against For Require Independent Board Chairman Share Holder Yes Against For Provide Right to Act by Written Consent Share Holder Yes Against For Stock Retention/Holding Period Share Holder Yes For Against Require More Director Nominations Than Open Seats Share Holder Yes Against For HCA Holdings, Inc. HCA 40412C101 4/24/2013 Elect Director Richard M. Bracken Management Yes Withhold Against Elect DirectorR. Milton Johnson Management Yes Withhold Against Elect Director John P. Connaughton Management Yes Withhold Against Elect DirectorKenneth W. Freeman Management Yes Withhold Against Elect Director Thomas F. Frist, III Management Yes Withhold Against Elect Director William R. Frist Management Yes Withhold Against Elect Director Christopher R. Gordon Management Yes Withhold Against Elect Director Jay O. Light Management Yes For For Elect Director Geoffrey G. Meyers Management Yes For For Elect Director Michael W. Michelson Management Yes Withhold Against Elect Director James C. Momtazee Management Yes Withhold Against Elect Director Stephen G. Pagliuca Management Yes Withhold Against Elect DirectorWayne J. Riley Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Pfizer Inc. PFE 4/25/2013 Elect Director Dennis A. Ausiello Management Yes For For Elect Director M. Anthony Burns Management Yes For For Elect Director W. Don Cornwell Management Yes For For Elect Director Frances D. Fergusson Management Yes For For Elect Director William H. Gray, III Management Yes For For Elect Director Helen H. Hobbs Management Yes For For Elect Director Constance J. Horner Management Yes For For Elect Director James M. Kilts Management Yes For For Elect Director George A. Lorch Management Yes For For Elect Director Suzanne Nora Johnson Management Yes For For Elect Director Ian C. Read Management Yes For For Elect Director Stephen W. Sanger Management Yes For For Elect Director Marc Tessier-Lavigne Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Stock Retention/Holding Period Share Holder Yes For Against Provide Right to Act by Written Consent Share Holder Yes For Against AT&T Inc. T 00206R102 4/26/2013 Elect Director Randall L. Stephenson Management Yes For For Elect Director Gilbert F. Amelio Management Yes For For Elect Director Reuben V. Anderson Management Yes For For Elect Director James H. Blanchard Management Yes For For Elect Director Jaime Chico Pardo Management Yes For For Elect Director Scott T. Ford Management Yes For For Elect Director James P. Kelly Management Yes For For Elect Director Jon C. Madonna Management Yes For For Elect Director Michael B. McCallister Management Yes For For Elect Director John B. McCoy Management Yes For For Elect Director Joyce M. Roche Management Yes For For Elect Director Matthew K. Rose Management Yes For For Elect DirectorLaura D'Andrea Tyson Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Stock Purchase and Deferral Plan Management Yes For For Report on Political Contributions Share Holder Yes For Against Report on Reducing Lead Battery Health Hazards Share Holder Yes For Against Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Yes For Against Require Independent Board Chairman Share Holder Yes Against For Elect Director Robert J. Alpern Management Yes For For Abbott Laboratories ABT 4/26/2013 Elect Director Roxanne S. Austin Management Yes For For Elect Director Sally E. Blount Management Yes For For Elect Director W. James Farrell Management Yes For For Elect Director Edward M. Liddy Management Yes For For Elect Director Nancy McKinstry Management Yes For For Elect Director Phebe N. Novakovic Management Yes For For Elect Director William A. Osborn Management Yes For For Elect Director Samuel C. Scott, III Management Yes For For Elect Director Glenn F. Tilton Management Yes For For Elect Director Miles D. White Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Label and Eliminate GMO Ingredients in Products Share Holder Yes Against For Report on Lobbying Payments and Policy Share Holder Yes For Against Require Independent Board Chairman Share Holder Yes Against For Stock Retention/Holding Period Share Holder Yes For Against Cease Compliance Adjustments to Performance Criteria Share Holder Yes For Against Pro-rata Vesting of Equity Awards Share Holder Yes For Against American Express Company AXP 4/29/2013 Elect Director Charlene Barshefsky Management Yes For For Elect Director Ursula M. Burns Management Yes For For Elect Director Kenneth I. Chenault Management Yes For For Elect Director Peter Chernin Management Yes For For Elect Director Anne Lauvergeon Management Yes For For Elect Director Theodore J. Leonsis Management Yes For For Elect Director Richard C. Levin Management Yes For For Elect Director Richard A. McGinn Management Yes For For Elect Director Samuel J. Palmisano Management Yes For For Elect Director Steven S Reinemund Management Yes For For Elect Director Daniel L. Vasella Management Yes For For Elect Director Robert D. Walter Management Yes For For Elect Director Ronald A. Williams Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Require Independent Board Chairman Share Holder Yes Against For United Technologies Corporation UTX 4/29/2013 Elect Director Louis R. Chênevert Management Yes For For Elect Director John V. Faraci Management Yes For For Elect DirectorJean-Pierre Garnier Management Yes For For Elect Director Jamie S. Gorelick Management Yes For For Elect Director Edward A. Kangas Management Yes For For Elect Director Ellen J. Kullman Management Yes For For Elect DirectorMarshall O. Larsen Management Yes For For Elect DirectorHarold McGraw, III Management Yes For For Elect Director Richard B. Myers Management Yes For For Elect Director H. Patrick Swygert Management Yes For For Elect Director Andre Villeneuve Management Yes For For Elect Director Christine Todd Whitman Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For EMC Corporation EMC 5/1/2013 Elect Director Michael W. Brown Management Yes For For Elect Director Randolph L. Cowen Management Yes For For Elect Director Gail Deegan Management Yes For For Elect Director James S. DiStasio Management Yes For For Elect Director John R. Egan Management Yes For For Elect Director Edmund F. Kelly Management Yes For For Elect Director Judith A. Miscik Management Yes For For Elect Director Windle B. Priem Management Yes For For Elect Director Paul Sagan Management Yes For For Elect Director David N. Strohm Management Yes For For Elect Director Joseph M. Tucci Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Provide Right to Act by Written Consent Management Yes For For Require Consistency with Corporate Values and Report on Political Contributions Share Holder Yes Against For PepsiCo, Inc. PEP 5/1/2013 Elect Director Shona L. Brown Management Yes For For Elect Director George W. Buckley Management Yes For For Elect Director Ian M. Cook Management Yes For For Elect Director Dina Dublon Management Yes For For Elect DirectorVictor J. Dzau Management Yes For For Elect Director Ray L. Hunt Management Yes For For Elect Director Alberto Ibarguen Management Yes For For Elect Director Indra K. Nooyi Management Yes For For Elect Director Sharon Percy Rockefeller Management Yes For For Elect Director James J. Schiro Management Yes For For Elect Director Lloyd G. Trotter Management Yes For For Elect Director Daniel Vasella Management Yes For For Elect Director Alberto Weisser Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Eastman Chemical Company EMN 5/2/2013 Elect Director Gary E. Anderson Management Yes For For Elect Director Brett D. Begemann Management Yes For For Elect Director Stephen R. Demeritt Management Yes For For Elect Director Robert M. Hernandez Management Yes For For Elect Director Julie F. Holder Management Yes For For Elect Director Renee J. Hornbaker Management Yes For For Elect Director Lewis M. Kling Management Yes For For Elect Director David W. Raisbeck Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Provide Right to Act by Written Consent Share Holder Yes For Against Tractor Supply Company TSCO 5/2/2013 Elect Director James F. Wright Management Yes For For Elect Director Johnston C. Adams Management Yes For For Elect Director Peter D. Bewley Management Yes For For Elect Director Jack C. Bingleman Management Yes For For Elect Director Richard W. Frost Management Yes For For Elect Director Cynthia T. Jamison Management Yes For For Elect Director George MacKenzie Management Yes For For Elect Director Edna K. Morris Management Yes For For Elect Director Gregory A. Sandfort Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For United Parcel Service, Inc. UPS 5/2/2013 Elect Director F. Duane Ackerman Management Yes For For Elect Director Michael J. Burns Management Yes For For Elect Director D. Scott Davis Management Yes For For Elect Director Stuart E. Eizenstat Management Yes For For Elect Director Michael L. Eskew Management Yes For For Elect Director William R. Johnson Management Yes For For Elect Director Candace Kendle Management Yes For For Elect Director Ann M. Livermore Management Yes For For Elect Director Rudy H. P. Markham Management Yes For For Elect Director Clark T. Randt, Jr. Management Yes For For Elect Director Carol B. Tome Management Yes For For Elect Director Kevin M. Warsh Management Yes For For Ratify Auditors Management Yes For For Report on Lobbying Payments and Policy Share Holder Yes Against For Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes For Against Berkshire Hathaway Inc. BRK.B 5/4/2013 Elect Director Warren E. Buffett Management Yes For For Elect Director Charles T. Munger Management Yes For For Elect Director Howard G. Buffett Management Yes For For Elect Director Stephen B. Burke Management Yes For For Elect Director Susan L. Decker Management Yes For For Elect Director William H. Gates III Management Yes For For Elect Director David S. Gottesman Management Yes For For Elect Director Charlotte Guyman Management Yes For For Elect Director Donald R. Keough Management Yes For For Elect Director Thomas S. Murphy Management Yes For For Elect Director Ronald L. Olson Management Yes For For Elect Director Walter Scott, Jr. Management Yes For For Elect Director Meryl B. Witmer Management Yes For For Adopt Quantitative Goals for GHG and Other Air Emissions Share Holder Yes For Against AbbVie Inc. ABBV 00287Y109 5/6/2013 Elect Director William H.L. Burnside Management Yes For For Elect Director Edward J. Rapp Management Yes For For Elect Director Roy S. Roberts Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Advisory Vote on Say on Pay Frequency Management Yes One Year For Approve Omnibus Stock Plan Management Yes For For United Rentals, Inc. URI 5/8/2013 Elect Director Jenne K. Britell Management Yes For For Elect Director Jose B. Alvarez Management Yes For For Elect Director Bobby J. Griffin Management Yes For For Elect Director Michael J. Kneeland Management Yes For For Elect Director Pierre E. Leroy Management Yes For For Elect Director Singleton B. McAllister Management Yes For For Elect Director Brian D. McAuley Management Yes For For Elect Director John S. McKinney Management Yes For For Elect Director James H. Ozanne Management Yes For For Elect Director Jason D. Papastavrou Management Yes For For Elect Director Filippo Passerini Management Yes For For Elect Director Donald C. Roof Management Yes For For Elect Director Keith Wimbush Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Express Scripts Holding Company ESRX 30219G108 5/9/2013 Elect Director Gary G. Benanav Management Yes For For Elect Director Maura C. Breen Management Yes For For Elect Director William J. DeLaney Management Yes For For Elect Director Nicholas J. LaHowchic Management Yes For For Elect Director Thomas P. Mac Mahon Management Yes For For Elect Director Frank Mergenthaler Management Yes For For Elect Director Woodrow A. Myers, Jr. Management Yes For For Elect Director John O. Parker, Jr. Management Yes For For Elect Director George Paz Management Yes For For Elect Director William L. Roper Management Yes For For Elect Director Samuel K. Skinner Management Yes For For Elect Director Seymour Sternberg Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For MEDNAX, Inc. MD 58502B106 5/9/2013 Elect Director Cesar L. Alvarez Management Yes For For Elect Director Waldemar A. Carlo Management Yes For For Elect Director Michael B. Fernandez Management Yes For For Elect Director Roger K. Freeman Management Yes For For Elect Director Paul G. Gabos Management Yes For For Elect Director Pascal J. Goldschmidt Management Yes For For Elect Director Manuel Kadre Management Yes For For Elect Director Roger J. Medel Management Yes For For Elect Director Donna E. Shalala Management Yes For For Elect Director Enrique J. Sosa Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against 3M Company MMM 88579Y101 5/14/2013 Elect Director Linda G. Alvarado Management Yes For For Elect Director Vance D. Coffman Management Yes For For Elect Director Michael L. Eskew Management Yes For For Elect Director W. James Farrell Management Yes For For Elect Director Herbert L. Henkel Management Yes For For Elect Director Muhtar Kent Management Yes For For Elect Director Edward M. Liddy Management Yes For For Elect Director Robert S. Morrison Management Yes For For Elect Director Aulana L. Peters Management Yes For For Elect Director Inge G. Thulin Management Yes For For Elect Director Robert J. Ulrich Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Provide Right to Act by Written Consent Share Holder Yes For Against Study Feasibility of Prohibiting Political Contributions Share Holder Yes Against For Akamai Technologies, Inc. AKAM 00971T101 5/15/2013 Elect Director Pamela J. Craig Management Yes For For Elect Director F. Thomson Leighton Management Yes For For Elect Director Paul Sagan Management Yes For For Elect Director Naomi O. Seligman Management Yes For For Approve Omnibus Stock Plan Management Yes For For Declassify the Board of Directors Management Yes For For Amend Certificate of Incorporation to Provide Directors May be Removed With or Without Cause Management Yes For For Reduce Supermajority Vote Requirement Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Oil States International, Inc. OIS 5/15/2013 Elect Director Martin A. Lambert Management Yes For For Elect Director Mark G. Papa Management Yes For For Elect Director Stephen A. Wells Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Tiffany & Co. TIF 5/16/2013 Elect Director Michael J. Kowalski Management Yes For For Elect Director Rose Marie Bravo Management Yes For For Elect Director Gary E. Costley Management Yes For For Elect Director Lawrence K. Fish Management Yes For For Elect Director Abby F. Kohnstamm Management Yes For For Elect Director Charles K. Marquis Management Yes For For Elect Director Peter W. May Management Yes For For Elect Director William A. Shutzer Management Yes For For Elect Director Robert S. Singer Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Aetna Inc. AET 00817Y108 5/17/2013 Elect Director Fernando Aguirre Management Yes For For Elect Director Mark T. Bertolini Management Yes For For Elect Director Frank M. Clark Management Yes For For Elect Director Betsy Z. Cohen Management Yes For For Elect Director Molly J. Coye Management Yes For For Elect Director Roger N. Farah Management Yes For For Elect Director Barbara Hackman Franklin Management Yes For For Elect Director Jeffrey E. Garten Management Yes For For Elect Director Ellen M. Hancock Management Yes For For Elect Director Richard J. Harrington Management Yes For For Elect Director Edward J. Ludwig Management Yes For For Elect Director Joseph P. Newhouse Management Yes For For Ratify Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Require Independent Board Chairman Share Holder Yes Against For Reduce Supermajority Vote Requirement Share Holder Yes For Against Enhance Board Oversight of Political Contributions Share Holder Yes Against For Amgen Inc. AMGN 5/22/2013 Elect Director David Baltimore Management Yes For For Elect Director Frank J. Biondi, Jr. Management Yes For For Elect Director Robert A. Bradway Management Yes For For Elect Director Francois de Carbonnel Management Yes For For Elect Director Vance D. Coffman Management Yes For For Elect Director Robert A. Eckert Management Yes For For Elect Director Rebecca M. Henderson Management Yes For For Elect Director Frank C. Herringer Management Yes For For Elect Director Tyler Jacks Management Yes For For Elect Director Gilbert S. Omenn Management Yes For For Elect Director Judith C. Pelham Management Yes For For Elect Director Leonard D. Schaeffer Management Yes For For Elect Director Ronald D. Sugar Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For National Oilwell Varco, Inc. NOV 5/22/2013 Elect Director Merrill A. Miller, Jr. Management Yes For For Elect Director Greg L. Armstrong Management Yes For For Elect Director Ben A. Guill Management Yes For For Elect Director David D. Harrison Management Yes For For Elect Director Roger L. Jarvis Management Yes For For Elect Director Eric L. Mattson Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Omnibus Stock Plan Management Yes For For Approve Executive Incentive Bonus Plan Management Yes For For Amazon.com, Inc. AMZN 5/23/2013 Elect Director Jeffrey P. Bezos Management Yes For For Elect Director Tom A. Alberg Management Yes For For Elect Director John Seely Brown Management Yes For For Elect Director William B. Gordon Management Yes For For Elect Director Jamie S. Gorelick Management Yes For For Elect Director Alain Monie Management Yes For For Elect Director Jonathan J. Rubinstein Management Yes For For Elect Director Thomas O. Ryder Management Yes For For Elect Director Patricia Q. Stonesifer Management Yes For For Ratify Auditors Management Yes For For Report on Political Contributions Share Holder Yes For Against Citrix Systems, Inc. CTXS 5/23/2013 Elect Director Mark B. Templeton Management Yes For For Elect Director Stephen M. Dow Management Yes For For Elect Director Godfrey R. Sullivan Management Yes For For Amend Omnibus Stock Plan Management Yes For For Declassify the Board of Directors Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 5/23/2013 Elect Director Lloyd C. Blankfein Management Yes For For Elect Director M. Michele Burns Management Yes For For Elect Director Gary D. Cohn Management Yes For For Elect Director Claes Dahlback Management Yes For For Elect Director William W. George Management Yes For For Elect Director James A. Johnson Management Yes For For Elect Director Lakshmi N. Mittal Management Yes For For Elect Director Adebayo O. Ogunlesi Management Yes For For Elect Director James J. Schiro Management Yes For For Elect Director Debora L. Spar Management Yes For For Elect Director Mark E. Tucker Management Yes For For Elect Director David A. Viniar Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Approve Omnibus Stock Plan Management Yes Against Against Ratify Auditors Management Yes For For Establish Board Committee on Human Rights Share Holder Yes Against For Report on Lobbying Payments and Policy Share Holder Yes Against For Adopt Proxy Access Right Share Holder Yes Against For Employ Investment Bank to Explore Alternatives to Maximize Shareholder Value Share Holder Yes Against For The Home Depot, Inc. HD 5/23/2013 Elect Director F. Duane Ackerman Management Yes For For Elect Director Francis S. Blake Management Yes For For Elect Director Ari Bousbib Management Yes For For Elect Director Gregory D. Brenneman Management Yes For For Elect Director J. Frank Brown Management Yes For For Elect Director Albert P. Carey Management Yes For For Elect Director Armando Codina Management Yes For For Elect Director Bonnie G. Hill Management Yes For For Elect Director Karen L. Katen Management Yes For For Elect Director Mark Vadon Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Approve Executive Incentive Bonus Plan Management Yes For For Amend Omnibus Stock Plan Management Yes For For Prepare Employment Diversity Report Share Holder Yes For Against Adopt Stormwater Run-off Management Policy Share Holder Yes Against For Mylan Inc. MYL 5/24/2013 Elect Director Heather Bresch Management Yes For For Elect Director Wendy Cameron Management Yes For For Elect Director Robert J. Cindrich Management Yes For For Elect Director Robert J. Coury Management Yes For For Elect Director Neil Dimick Management Yes For For Elect Director Melina Higgins Management Yes For For Elect Director Douglas J. Leech Management Yes For For Elect Director Rajiv Malik Management Yes For For Elect Director Joseph C. Maroon Management Yes For For Elect Director Mark W. Parrish Management Yes For For Elect Director Rodney L. Piatt Management Yes For For Elect Director C.B. Todd Management Yes For For Elect Director Randall L. (Pete) Vanderveen Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Require Independent Board Chairman Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 5/29/2013 Elect Director M.J. Boskin Management Yes For For Elect Director P. Brabeck-Letmathe Management Yes For For Elect Director U.M. Burns Management Yes For For Elect Director L.R. Faulkner Management Yes For For Elect Director J.S. Fishman Management Yes For For Elect Director H.H. Fore Management Yes For For Elect Director K.C. Frazier Management Yes For For Elect Director W.W. George Management Yes For For Elect Director S.J. Palmisano Management Yes For For Elect Director S.S. Reinemund Management Yes For For Elect Director R.W. Tillerson Management Yes For For Elect Director W.C. Weldon Management Yes For For Elect Director E.E. Whitacre, Jr. Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Require Independent Board Chairman Share Holder Yes For Against Require a Majority Vote for the Election of Directors Share Holder Yes For Against Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Share Holder Yes Against For Report on Lobbying Payments and Policy Share Holder Yes For Against Study Feasibility of Prohibiting Political Contributions Share Holder Yes Against For Adopt Sexual Orientation Anti-bias Policy Share Holder Yes Against For Report on Management of Hydraulic Fracturing Risks and Opportunities Share Holder Yes For Against Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against VMware, Inc. VMW 5/29/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For Amend Qualified Employee Stock Purchase Plan Management Yes For For Google Inc. GOOG 38259P508 6/6/2013 Elect Director Larry Page Management Yes For For Elect Director Sergey Brin Management Yes For For Elect Director Eric E. Schmidt Management Yes For For Elect Director L. John Doerr Management Yes For For Elect Director Diane B. Greene Management Yes For For Elect Director John L. Hennessy Management Yes For For Elect Director Ann Mather Management Yes For For Elect Director Paul S. Otellini Management Yes For For Elect Director K. Ram Shriram Management Yes For For Elect Director Shirley M. Tilghman Management Yes For For Ratify Auditors Management Yes For For Report on Reducing Lead Battery Health Hazards Share Holder Yes For Against Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes For Against Stock Retention/Holding Period Share Holder Yes For Against Adopt Policy on Succession Planning Share Holder Yes For Against Celgene Corporation CELG 6/12/2013 Elect Director Robert J. Hugin Management Yes For For Elect Director Richard Barker Management Yes For For Elect Director Michael D. Casey Management Yes For For Elect Director Carrie S. Cox Management Yes For For Elect Director Rodman L. Drake Management Yes For For Elect Director Michael A. Friedman Management Yes For For Elect Director Gilla Kaplan Management Yes For For Elect Director James J. Loughlin Management Yes For For Elect Director Ernest Mario Management Yes For For Ratify Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Stock Retention/Holding Period Share Holder Yes For Against Target Corporation TGT 87612E106 6/12/2013 Elect Director Roxanne S. Austin Management Yes For For Elect Director Douglas M. Baker, Jr. Management Yes For For Elect Director Henrique De Castro Management Yes For For Elect Director Calvin Darden Management Yes For For Elect Director Mary N. Dillon Management Yes For For Elect Director James A. Johnson Management Yes For For Elect Director Mary E. Minnick Management Yes For For Elect Director Anne M. Mulcahy Management Yes For For Elect Director Derica W. Rice Management Yes For For Elect Director Gregg W. Steinhafel Management Yes For For Elect Director John G. Stumpf Management Yes For For Elect Director Solomon D. Trujillo Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Require Independent Board Chairman Share Holder Yes For Against Report on Electronics Recycling and Preventing E-Waste Export Share Holder Yes Against For Dollar Tree, Inc. DLTR 6/20/2013 Elect Director Arnold S. Barron Management Yes For For Elect Director Macon F. Brock, Jr. Management Yes For For Elect Director Mary Anne Citrino Management Yes For For Elect Director H. Ray Compton Management Yes For For Elect Director Conrad M. Hall Management Yes For For Elect Director Lemuel E. Lewis Management Yes For For Elect Director J. Douglas Perry Management Yes For For Elect Director Bob Sasser Management Yes For For Elect Director Thomas A. Saunders, III Management Yes For For Elect Director Thomas E. Whiddon Management Yes For For Elect Director Carl P. Zeithaml Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Approve Deferred Compensation Plan Management Yes For For Ratify Auditors Management Yes For For Increase Authorized Common Stock Management Yes For For Yahoo! Inc. YHOO 6/25/2013 Elect Director John D. Hayes Management Yes For For Elect Director Susan M. James Management Yes For For Elect Director Max R. Levchin Management Yes For For Elect Director Peter Liguori Management Yes For For Elect Director Daniel S. Loeb Management Yes For For Elect Director Marissa A. Mayer Management Yes For For Elect Director Thomas J. McInerney Management Yes For For Elect Director Maynard G. Webb, Jr. Management Yes For For Elect Director Harry J. Wilson Management Yes For For Elect Director Michael J. Wolf Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For Report on Sustainability Share Holder Yes For Against Report on Political Contributions Share Holder Yes For Against INVESTMENT COMPANY REPORT PROXY VOTING RECORD 7/1/2012 - 9/28/2012* *The Fund ceased operations THE PROFIT OPPORTUNITY FUND Meeting Vote Vote For/Against Company Name Ticker CUSIP Date Proposal Proponent Cast Instruction Management BE Aerospace, Inc. BEAV 7/25/2012 Elect Director Richard G. Hamermesh Management Yes For For Elect Director Amin J. Khoury Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Change Company Name Management Yes For For Ratify Auditors Management Yes For For Amend Omnibus Stock Plan Management Yes For For World Acceptance Corporation WRLD 8/1/2012 Elect Director A. Alexander McLean, III Management Yes For For Elect Director James R. Gilreath Management Yes For For Elect Director William S. Hummers, III Management Yes For For Elect Director Charles D. Way Management Yes For For Elect Director Ken R. Bramlett, Jr. Management Yes For For Elect Director Scott J. Vassalluzzo Management Yes For For Elect Director Darrell E. Whitaker Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Take-Two Interactive Software, Inc. TTWO 9/20/2012 Elect Director Strauss Zelnick Management Yes For For Elect Director Robert A. Bowman Management Yes For For Elect Director SungHwan Cho Management Yes For For Elect Director Michael Dornemann Management Yes For For Elect Director Brett Icahn Management Yes For For Elect Director J. Moses Management Yes For For Elect Director James L. Nelson Management Yes For For Elect Director Michael Sheresky Management Yes For For Amend Omnibus Stock Plan Management Yes For For Increase Authorized Common Stock Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ratify Auditors Management Yes For For OmniVision Technologies, Inc. OVTI 9/27/2012 Elect Director Joseph Jeng Management Yes For For Elect Director Dwight Steffensen Management Yes For For Ratify Auditors Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For
